UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7386



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRACY GLENN JACKSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-192, CA-02-11-1)


Submitted:   December 12, 2002            Decided:   January 3, 2003


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tracy Glenn Jackson, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tracy Glenn Jackson seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).           We have

reviewed the record and conclude on the reasoning of the district

court that Jackson has not made a substantial showing of the denial

of a constitutional right.    See United States v. Jackson, Nos. CR-

00-192; CA-02-11-1 (M.D.N.C. Aug. 16, 2002).        Accordingly, we deny

a certificate of appealability and dismiss the appeal.              See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2